Citation Nr: 1018137	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

In a September 2009 Board decision and remand, the Board 
denied the Veteran's service connection claim for 
posttraumatic stress disorder (PTSD); however, the record 
reflected the Veteran's diagnosis with psychiatric disorders, 
other than PTSD.  In light of the aforementioned facts and 
the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the Board remanded a service connection claim for a 
psychiatric disorder, other than PTSD, for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has indicated the onset of his psychiatric 
symptoms occurred during his active duty service.  See 
Medical Records Authorization Form, January 2010 ("every 
since the time of my guard duty that night and what happened 
my nerves have been continuously bothering me").  The Courts 
have declared that a Veteran is competent to provide an 
account of in-service psychiatric symptoms and of 
experiencing psychiatric symptoms continually after 
separation.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  Given this, together with current 
psychiatric diagnoses and the low threshold for the 
requirement to provide an examination and obtain a medical 
opinion, such an examination and opinion should be sought.  

The Board also notes that a July 2003 VA psychiatric 
evaluation report documented the Veteran's account of 
receiving mental health treatment at Gadsden CED-Mental 
Health Clinic 12-years prior, and being treated a multiple 
occasions for depression and anxiety "since [the] 1970s."  
Additionally, a July 2003 VA general medical examination 
report contains an indication that the Veteran was 
hospitalized in April 2003 at that Gadsden hospital or 
perhaps in Gaston, at least in part for psychiatric reasons.  
This examination report also noted that the Veteran was 
receiving Social Security Administration (SSA) benefits.  
Efforts to obtain the treatment records indicated and SSA 
records should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran, 
to ascertain the medical facility(ies), if 
any, at which he received psychiatric 
treatment during the 1970s, and the 
approximate month and year of any such 
treatment(s).  Utilizing the information 
provided by the Veteran, the AMC/RO should 
undertake all appropriate efforts to 
attempt to obtain these records.  

2.  The AMC/RO should supply the Veteran 
with the appropriate medical release form, 
as to obtain the Veteran's psychiatric 
treatment records from the facilities 
referenced in the July 2003 VA 
psychological evaluation and July 2003 VA 
general medical examination report.  
Thereafter, efforts to obtain copies of 
the identified treatment records should be 
undertaken.  Any negative response should 
be in writing and associated with the 
Veteran's claims folder.  

3.  The AMC/RO should obtain from the 
Social Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All efforts to 
obtain the records should be fully 
documented, and a negative response if 
records are not available should be 
requested.  

4.  AFTER undertaking the aforementioned 
development, the Veteran should be 
scheduled for a VA examination to 
determine the etiology of any current 
psychiatric disorder other than PTSD.  The 
claims folder should be made available to, 
and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should record the full history of 
any psychiatric disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment 
as to the likelihood that any currently 
diagnosed psychiatric disorder, other than 
PTSD, had its onset in service.  The 
examiner should provide the reasons and 
bases for all opinions given.  

5.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran, and his representative, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


